Title: To George Washington from Charles Dick, 6 September 1755
From: Dick, Charles
To: Washington, George



Sir
[Fredericksburg] Septembr 6th 1755

I wish I had been at Home when you was pleased to call last Night. it might have saved this Trouble of writing, However as you desire I now send You all the Information I can as to the Commission as Commissary, Which I think I had from the same Authority you seem to have Yours, and with very full powers and Instructions. Agreeable to which Mr Walker & my Self embarkd in the Affair, happily compleated what we had undertaken, I have sunk my Money in the Service (tho we were assured of being constantly supply’d) in confidence of the Publick faith that I shoud not suffer, instead of which I am denied my

Money, Provisions Waggns &c. ⟨co⟩ntracted by us on the said Faith & Instructions for the use of ⟨mutilated⟩ ⟨Expe⟩dition refused to be paid for, or to send money to discharge ⟨mutilated⟩ for which there are Suits now commenced against me, have ⟨mutilated⟩nced my own Charges & not one farthing paid me for all I have done, As this is the Case besides 50 things more too tedious to mention, I leave you to Judge what man can bare such usage. As for detaining any thing belonging to the Expedition it is not my Intention, As I have the Governors hand writing by me to Support & pay every thing we shoud engage for the Expedition, Else I assure you I should dispute any Obligation I had to give up any thing till it was paid for & I secured, So that Whoever you appoint may have all the right & Title I have over all the Stores belonging to the Expedition. You are pleased to be of Oppinion that if I continued at least till the Committee meets in Octobr when they may obviate all my Objections which as they are not well understd by them, there will be a Necessity of my being there, else the same Usage I have had I should meet with, And any one to undertake the Business cannot spare the time to go to Wmsbg if I rightly guess or know what is or ought to be done as Comy Neither have you made any Mention of what I shoud have in engaging in such an affair again, As I should now be thoroughly satisfied by a certain Agreement well knowing what it is to leave Things undetermind in serving the Pubk. I am Sir Your very Obedt Humble Servt

Chas Dick

